Citation Nr: 1513521	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO. 09-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracic spine with musculoligamentous strain, lumbar spine (back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1988 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. His claims file was subsequently transferred to the VA RO in San Diego, California.

The Veteran testified at a hearing in June 2012 before the undersigned. A copy of the transcript has been associated with the claims file. 

In a January 2012 rating decision, service connection was established for left sided sciatica secondary to service-connected back disability, and a separate 10 percent disability evaluation assigned, effective April 1, 2008.  The Veteran has not appealed this award. 

In March 2013, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

This appeal was processed using the VA paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's degenerative disc disease (DDD) of the thoracic spine with musculoligamentous strain, lumbar spine (back disability) is manifested with flexion greater than 30 degrees but not greater than 60 degrees. The Veteran does not have favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracic spine with musculoligamentous strain, lumbar spine (back disability) have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, DC 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

This appeal arises from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id. There has been no allegation of prejudice with regard to the notice in this case; hence further VCAA notice is not required with regard to the initial rating appeal. The Veteran originally received VCAA notice in November 2007. The letter advised the Veteran of what evidence was required to substantiate a claim for service connection, and of his and VA's respective duties for obtaining evidence. It provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, private treatment records, and the reports of the January 2008, December 2009, and December 2011 VA examinations. The examinations were adequate because each was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2014). 

Additionally, the Board finds there has been substantial compliance with its prior remand directives as to the back disability claim. The United States Court of Appeals for Veterans Claims (Court) has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.) The record shows that in October 2013 the Board received the required private treatment records and in March 2015 received the Veteran's waiver of RO consideration of those records. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

Increased Evaluation Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2014). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59. 

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Degenerative disc disease of the thoracic spine is rated according to the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a. Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating requires that the condition be manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

There are several notes following the General Rating Formula criteria, which provide the following: First, associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code. Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it
does not conform to the normal range of motion stated in the regulation. 38 C.F.R. § 4.71a.

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 10 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Service connection for degenerative disc disease of the thoracic spine was granted in a June 2008 rating decision, and a 0 percent rating was assigned. The rating was subsequently increased to 10 percent in July 2011 and to 20 percent in January 2012. Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

In January 2008, the Veteran received a VA examination. Upon physical examination, the Veteran had normal posture and gait. There were no abnormal spinal curvatures. Examination showed no spasms, trigger points, or significant tenderness. Motion of the thoracolumbar spine was to 90 degrees with 35 degrees right and left lateral bending. The Veteran had right and left lateral rotation to 30 degrees, with no pain, weakness, fatigue, or lack of endurance or coordination. The examiner noted that the Veteran had normal strength and sensation in his lower extremities. The examiner concluded the Veteran had musculoligamentous strain of the lumbar spine with neither occupational nor daily activity limitation. The Veteran had no ancillary symptoms of bowel or bladder problems, infrequent flare ups, and discomfort only when lifting.

In December 2009, the Veteran had an additional VA examination. On physical examination, the Veteran's gait was antalgic and he favored his left leg. Examination revealed tenderness in his lower back. There was no atrophy or weakness on the left or the right. The Veteran had forward flexion to 80 degrees, with pain beginning at the extreme. The Veteran had extension to 20 degrees, with pain beginning at the extreme. He also had right and left lateral bending to 20 degrees, and right and left lateral rotation to 30 degrees, with pain at the extremes. The Veteran's range of motion was not otherwise limited by weakness, fatigue, lack of endurance or coordination, or flare ups. 

In December 2011, the Veteran had an additional VA examination. The VA examiner noted that there was objective evidence of pain on active range of motion. There was no atrophy or weakness on the left or the right. The Veteran had forward flexion to 50 degrees, with pain beginning at 40 degrees. The Veteran had extension past 30 degrees, and left and right lateral rotation to 30 degrees, with pain beginning at 20 degrees. The VA examiner noted that there was pain on active range of motion. The VA examiner noted that there were additional limitations after three repetitions of range of motion. The VA examiner noted that there had been no incapacitating episodes due to intervertebral disc syndrome. The examiner checked for symptoms of radiculopathy and found nothing but mild pain in the Veteran's lower left extremity. The Veteran had no ancillary symptoms of bowel or bladder problems. The VA examiner concluded that the Veteran had had mild degenerative changes to the lower thoracic spine. The diagnosis was DDD of the thoracolumbar spine with intermittent left sided sciatica.  As noted in the Introduction, service connection and a separate 10 percent evaluation has been assigned for the Veteran's left lower extremity sciatica.

The Veteran also provided a September 2013 record from a private physician, Dr. N., who concluded that the Veteran had degeneration of the thoracic spine with mild to moderate spinal stenosis. That record also instructs the Veteran to make an appointment with the private physician within four weeks, but not documentation of any subsequent appointment has been produced. Contrary to the assertion made by the Veteran's representative, the September 2013 record says nothing regarding the Veteran's pain. The Veteran did, however, testify at his June 2012 hearing regarding his pain. 

The Board finds that a rating in excess of 20 percent is not warranted. The evidence during this time period shows that the Veteran had flexion of the thoracolumbar spine of 40 degrees or greater. Therefore, the flexion of the thoracolumbar spine did not more nearly approximate flexion limited to 30 degrees or less. The Veteran's range of motion did not approximate a higher rating based on forward flexion limited to 30 degrees or less, even with consideration of the Veteran's limitations due to pain. Therefore, the Board finds that even with consideration of the Veteran's functional loss, the Veteran's disability picture does not meet the criteria described for a higher 20 percent rating under the General Rating Formula. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202. 

The Board finds that a rating in excess of 20 percent is not based on the formula for incapacitating episodes. In this case, although the Veteran has reported that he has on occasion been bedridden, the Board has also considered the December 2011 VA examination which indicated that the Veteran had not experienced incapacitating episodes and found the latter to be more persuasive. 

For the reasons set forth above, the Board finds that a rating in excess of 20 percent is not warranted. The Board finds that the preponderance of the evidence is against the claim for an increased disability rating in excess of 20 percent for the Veteran's back disability. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Finally, the Board notes that the rating criteria provide that any associated objective neurologic abnormalities be evaluated separately. There are, however, no neurologic abnormalities noted at any of the examinations other than the left sided sciatica for which service connection and a separate evaluation are currently in effect.

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Here, the Board finds that the rating criteria contemplate the Veteran's service-connected degenerative disc disease of the thoracic spine. A comparison between the level of severity and symptomatology of the Veteran's back disability with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above. The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine contemplate limitation of motion of the thoracolumbar spine and whether there are incapacitating episodes due to intervertebral disc syndrome. The rating criteria also takes into consideration functional loss due to pain, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, and atrophy of disuse.

As such, the rating criteria are therefore adequate to evaluate the Veteran's back disability, and referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracic spine with musculoligamentous strain, lumbar spine, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


